Rachel L. Smydo Direct Dial Email:rsmydo@thorpreed.com ATTORNEYS AT LAW SINCE 1895 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance October 5, 2011 treet N.E. Washington, DC 20549 Attn: Lyn Shenk, Branch Chief Re: Valley Forge Composite Technologies, Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed April 11, 2011 Form 10-Q for Fiscal Quarter Ended June 30, 2011 Filed August 15, 2011 File No. 000-51420 Dear Mr. Shenk: Valley Forge Composite Technologies, Inc. (the “Company”) received the Staff’s comment letter relating to the above referenced Form 10-K and Form 10-Q on September 29, 2011.The comment letter requests a response within ten business days, or October 13, 2011.Per my October 4, 2011 telephone conversation with your colleague, Jeffrey Sears, the Company respectfully requests a ten business day extension of time to respond to the comment letter, and anticipates submitting its response on or before October 27, 2011. Pittsburgh Respectfully yours, Philadelphia /s/ Rachel L. Smydo Rachel L. Smydo Wheeling Wilmington RLS/lgb cc: Louis J. Brothers, President and Chief Financial Officer Princeton Keith L. McClellan, Esq., Vice President and General Counsel Thorp Reed & Armstrong, LLP One Oxford Centre 301 Grant Street, 14th Floor Pittsburgh, PA 15219-1425 ax
